Order entered September 4, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00996-CV

                            DOME RESOURCES, INC., Appellant

                                                V.

                TEXAS LAND & PETROLEUM COMPANY, LLC, Appellee

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 417-03027-2011

                                            ORDER
       Before the Court is appellant’s August 28, 2013 motion for an extension of time to pay

the clerk’s fee. Appellant informs the Court that the parties have reached a settlement and are in

the process of finalizing settlement papers. Accordingly, we treat appellant’s motion as a motion

to abate the appeal. We GRANT the motion. This appeal is ABATED for thirty days and all

deadlines are suspended. We ORDER appellant to file, within thirty days of the date of this

order, either a motion to dismiss the appeal or a status report of the settlement proceedings.


                                                       /s/   DAVID LEWIS
                                                             JUSTICE